                 Case 2:20-cv-00586-JCC Document 13 Filed 07/08/20 Page 1 of 9



                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   KELLIE BURLINGHAM,                                        CASE NO. C20-0586-JCC
10                              Plaintiff,                     ORDER
11          v.

12   MICHAEL BROWN et al.,

13                              Defendants.
14

15          This matter comes before the Court on the parties’ stipulated motion for entry of a
16   protective order (Dkt. No. 11). The Court hereby GRANTS the motion and ENTERS the
17   following protective order:
18   1.     PURPOSES AND LIMITATIONS
19          Discovery in this action is likely to involve production of confidential, proprietary, or
20   private information for which special protection may be warranted. This order is consistent with
21   Western District of Washington Local Civil Rule 26(c). It does not confer blanket protection on
22   all disclosures or responses to discovery, the protection it affords from public disclosure and use
23   extends only to the limited information or items that are entitled to confidential treatment under
24   the applicable legal principles, and it does not presumptively entitle parties to file confidential
25   information under seal.
26          //


     ORDER
     C20-0586-JCC
     PAGE - 1
                 Case 2:20-cv-00586-JCC Document 13 Filed 07/08/20 Page 2 of 9




 1   2.     “CONFIDENTIAL MATERIAL”

 2          “Confidential Material” includes the following documents and tangible things that are

 3   produced or otherwise exchanged: Plaintiff’s medical records and medical billing records.

 4   3.     SCOPE

 5          The protections conferred by this order cover not only designated Confidential Material

 6   but also: (1) any information copied or extracted from Confidential Material; (2) all copies,

 7   excerpts, summaries, or compilations of Confidential Material; and (3) any testimony,

 8   conversations, or presentations by parties or their counsel that might reveal Confidential
 9   Material.
10          However, the protections conferred by this order do not cover information that is in the
11   public domain or becomes part of the public domain through trial or otherwise.
12   4.     ACCESS TO AND USE OF CONFIDENTIAL MATERIAL

13          4.1      Basic Principles. A receiving party may use Confidential Material that is

14   disclosed or produced by another party or by a non-party in connection with this case only for

15   prosecuting, defending, or attempting to settle this litigation. Confidential Material may be

16   disclosed only to the categories of persons and under the conditions described in this order.

17   Confidential Material must be stored and maintained by a receiving party at a location and in a

18   secure manner that ensures that access is limited to the persons authorized under this order.

19          4.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise

20   ordered by the Court or permitted in writing by the designating party, a receiving party may

21   disclose any Confidential Material only to:

22                   (a)    the receiving party’s counsel of record in this action, as well as employees

23   of counsel to whom it is reasonably necessary to disclose the information for this litigation;

24                   (b)    the officers, directors, and employees (including in-house counsel) of the

25   receiving party to whom disclosure is reasonably necessary for this litigation, unless the parties

26


     ORDER
     C20-0586-JCC
     PAGE - 2
               Case 2:20-cv-00586-JCC Document 13 Filed 07/08/20 Page 3 of 9




 1   agree that a particular document or material produced is for Attorney’s Eyes Only and is so

 2   designated;

 3                  (c)     experts and consultants to whom disclosure is reasonably necessary for

 4   this litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit

 5   A);

 6                  (d)     the Court, court personnel, and court reporters and their staff;

 7                  (e)     copy or imaging services retained by counsel to assist in the duplication of

 8   Confidential Material, provided that counsel for the party retaining the copy or imaging service
 9   instructs the service not to disclose any Confidential Material to third parties and to immediately
10   return all originals and copies of any Confidential Material;
11                  (f)     during their depositions, witnesses in the action to whom disclosure is
12   reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound,”
13   unless otherwise agreed by the designating party or ordered by the Court. Pages of transcribed
14   deposition testimony or exhibits to depositions that reveal Confidential Material must be
15   separately bound by the court reporter and may not be disclosed to anyone except as permitted
16   under this order;
17                  (g)     the author or recipient of a document containing the information or a
18   custodian or other person who otherwise possessed or knew the information.

19          4.3     Filing Confidential Material. Before filing Confidential Material or discussing or

20   referencing such material in court filings, the filing party must confer with the designating party,

21   in accordance with Local Civil Rule 5(g)(3)(A), to determine whether the designating party will

22   remove the confidential designation, whether the document can be redacted, or whether a motion

23   to seal or stipulation and proposed order is warranted. During the meet-and-confer process, the

24   designating party must identify the basis for sealing the specific confidential information at issue,

25   and the filing party must include this basis in its motion to seal, along with any objection to

26   sealing the information at issue. Local Civil Rule 5(g) sets forth the procedures that must be


     ORDER
     C20-0586-JCC
     PAGE - 3
               Case 2:20-cv-00586-JCC Document 13 Filed 07/08/20 Page 4 of 9




 1   followed and the standards that will be applied when a party seeks permission from the Court to

 2   file material under seal. A party who seeks to maintain the confidentiality of its information must

 3   satisfy the requirements of Local Civil Rule 5(g)(3)(B), even if it is not the party filing the

 4   motion to seal. Failure to satisfy this requirement will result in the motion to seal being denied,

 5   in accordance with the strong presumption of public access to the Court’s files.

 6   5.     DESIGNATING PROTECTED MATERIAL

 7          5.1     Exercise of Restraint and Care in Designating Material for Protection. Each party

 8   or non-party that designates information or items for protection under this order must take care to
 9   limit any such designation to specific material that qualifies under the appropriate standards. The
10   designating party must designate for protection only those parts of material, documents, items, or
11   oral or written communications that qualify, so that other portions of the material, documents,
12   items, or communications for which protection is not warranted are not swept unjustifiably
13   within the ambit of this order.
14          Mass, indiscriminate, or routinized designations are prohibited. Designations that are

15   shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

16   unnecessarily encumber or delay the case development process or to impose unnecessary

17   expenses and burdens on other parties) expose the designating party to sanctions.

18          If it comes to a designating party’s attention that information or items that it designated

19   for protection do not qualify for protection, the designating party must promptly notify all other

20   parties that it is withdrawing the mistaken designation.

21          5.2     Manner and Timing of Designations. Except as otherwise provided in this order

22   (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered,

23   disclosure of discovery material that qualifies for protection under this order must be clearly so

24   designated before or when the material is disclosed or produced.

25                  (a)     Information in documentary form (e.g., paper or electronic documents and

26   deposition exhibits, but excluding transcripts of depositions or other pretrial or trial


     ORDER
     C20-0586-JCC
     PAGE - 4
               Case 2:20-cv-00586-JCC Document 13 Filed 07/08/20 Page 5 of 9




 1   proceedings): the designating party must affix the word “CONFIDENTIAL” to each page that

 2   contains Confidential Material. If only a portion or portions of the material on a page qualifies

 3   for protection, the producing party also must clearly identify the protected portion(s) (e.g., by

 4   making appropriate markings in the margins).

 5                  (b)     Testimony given in deposition or in other pretrial proceedings: the parties

 6   and any participating non-parties must identify on the record, during the deposition or other

 7   pretrial proceeding, all protected testimony, without prejudice to their right to so designate other

 8   testimony after reviewing the transcript. Within 15 days after receiving the transcript of the
 9   deposition or other pretrial proceeding, any party or non-party may designate portions of the
10   transcript or exhibits thereto as confidential. If a party or non-party desires to protect
11   Confidential Material at trial, the issue should be addressed during the pre-trial conference.
12                  (c)     Other tangible items: the producing party must affix in a prominent place

13   on the exterior of the container or containers in which the information or item is stored the word

14   “CONFIDENTIAL.” If only a portion or portions of the information or item warrant protection,

15   the producing party, to the extent practicable, must identify the protected portion(s).

16          5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

17   designate qualified information or items does not, standing alone, waive the designating party’s

18   right to secure protection under this order for such material. Upon timely correction of a

19   designation, the receiving party must make reasonable efforts to ensure that the material is

20   treated in accordance with the provisions of this order.

21   6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS

22          6.1     Timing of Challenges. Any party or non-party may challenge a designation of

23   confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality

24   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

25   burdens, or a significant disruption or delay of the litigation, a party does not waive its right to

26


     ORDER
     C20-0586-JCC
     PAGE - 5
               Case 2:20-cv-00586-JCC Document 13 Filed 07/08/20 Page 6 of 9




 1   challenge a confidentiality designation by electing not to mount a challenge promptly after the

 2   original designation is disclosed.

 3          6.2     Meet and Confer. The parties must make every attempt to resolve any dispute

 4   regarding confidential designations without the Court’s involvement. Any motion regarding

 5   confidential designations or for a protective order must include a certification, in the motion or in

 6   a declaration or affidavit, that the movant has engaged in a good faith meet-and-confer

 7   conference with other affected parties in an effort to resolve the dispute without court action. The

 8   certification must list the date, manner, and participants to the conference. A good faith effort to
 9   confer requires a face-to-face meeting or a telephone conference.
10          6.3     Judicial Intervention. If the parties cannot resolve a challenge without the Court’s

11   intervention, the designating party may file and serve a motion to retain confidentiality under

12   Local Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden of

13   persuasion in any such motion shall be on the designating party. Frivolous challenges and those

14   made for an improper purpose (e.g., to harass or impose unnecessary expenses and burdens on

15   other parties) may expose the challenging party to sanctions. All parties must continue to

16   maintain the material in question as confidential until the Court rules on the challenge.

17   7.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

18          LITIGATION

19          If a party is served with a subpoena or a court order issued in other litigation that compels

20   disclosure of any information or items designated as Confidential Material in this action, that

21   party must:

22                  (a)     promptly notify the designating party in writing and include a copy of the

23   subpoena or court order;

24                  (b)     promptly notify in writing the party who caused the subpoena or order to

25   issue in the other litigation that some or all of the material covered by the subpoena or order is

26   subject to this order. Such notification must include a copy of this order; and


     ORDER
     C20-0586-JCC
     PAGE - 6
                Case 2:20-cv-00586-JCC Document 13 Filed 07/08/20 Page 7 of 9




 1                  (c)     cooperate with respect to all reasonable procedures sought to be pursued

 2   by the designating party whose Confidential Material may be affected.

 3   8.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

 4          If a receiving party learns that it has disclosed Confidential Material to any person or in

 5   any circumstance not authorized under this order, the receiving party must immediately (a) notify

 6   in writing the designating party of the unauthorized disclosures, (b) use its best efforts to retrieve

 7   all unauthorized copies of the Confidential Material, (c) inform the person or persons to whom

 8   unauthorized disclosures were made of all the terms of this order, and (d) request that such
 9   person or persons execute the “Acknowledgment and Agreement to Be Bound.”
10   9.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

11          MATERIAL

12          When a producing party gives notice to receiving parties that certain inadvertently

13   produced material is subject to a claim of privilege or other protection, the obligations of the

14   receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This

15   provision is not intended to modify whatever procedure may be established in an e-discovery

16   order or agreement that provides for production without prior privilege review. The parties agree

17   to the entry of a non-waiver order under Federal Rule of Evidence 502(d) as set forth herein.

18   10.    NONTERMINATION AND RETURN OF DOCUMENTS

19          Within 60 days after the termination of this action, including all appeals, each receiving

20   party must delete or destroy all Confidential Material, including all copies, extracts and summaries

21   thereof.

22          Notwithstanding this provision, counsel is entitled to retain one archival copy of all

23   documents filed with the Court; trial, deposition, and hearing transcripts; correspondence;

24   deposition and trial exhibits; expert reports; attorney work product; and consultant and expert work

25   product, even if such materials contain Confidential Material.

26


     ORDER
     C20-0586-JCC
     PAGE - 7
              Case 2:20-cv-00586-JCC Document 13 Filed 07/08/20 Page 8 of 9




 1          The confidentiality obligations imposed by this order shall remain in effect until a

 2   designating party agrees otherwise in writing or a court orders otherwise.

 3          IT IS SO ORDERED.

 4          IT IS FURTHER ORDERED that pursuant to Federal Rule of Evidence 502(d), the

 5   production of any documents in this proceeding shall not, for the purposes of this proceeding or

 6   any other federal or state proceeding, constitute a waiver by the producing party of any privilege

 7   applicable to those documents, including the attorney-client privilege, attorney work-product

 8   protection, or any other privilege or protection recognized by law.
 9          DATED this 8th day of July 2020.




                                                          A
10

11

12
                                                          John C. Coughenour
13                                                        UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C20-0586-JCC
     PAGE - 8
                  Case 2:20-cv-00586-JCC Document 13 Filed 07/08/20 Page 9 of 9



                                                 EXHIBIT A
 1
                       ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 2
             I,    ____________________________________            [print   or   type    full   name],   of
 3
     ____________________________________ [print or type full address], declare under penalty of
 4
     perjury that I have read in its entirety and understand the stipulated protective order that was issued
 5
     by the United States District Court for the Western District of Washington on July 8, 2020, in the
 6
     case of Burlingham v. Brown, Case No. C20-0586-JCC (W.D. Wash. 2020). I agree to comply
 7
     with and to be bound by all the terms of the order and I understand and acknowledge that failure
 8
     to so comply could expose me to sanctions and punishment in the nature of contempt. I solemnly
 9
     promise that I will not disclose in any manner any information or item that is subject to the order
10
     to any person or entity except in strict compliance with the provisions of the order.
11
             I further agree to submit to the jurisdiction of the United States District Court for the
12
     Western District of Washington for the purpose of enforcing the terms of the order, even if such
13
     enforcement proceedings occur after termination of this action.
14
     Date:
15
     City and State where sworn and signed:
16
     Printed name:
17
     Signature:
18

19

20

21

22

23

24

25

26


     ORDER
     C20-0586-JCC
     PAGE - 9
